LA%iMSHAHY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 2843O

IN THE INTERMEDIATE COURT OF APPEALS

 

OF THE STATE OF HAWAYl
Plaintiff-Appellee,

  

3€`: t »>» ,,_
' iii &» w me

STATE oF HAWAI‘:,
V.
STEVEN A. FREITAS, Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT

KANEOHE DIVISION
6026023MO)

(HPD Criminal No.
(lP405-Ol655)

ORDER OF CORRECTION
(By: Ginoza, J. for the courtW

IT IS HEREBY ORDERED that the Summary Disposition Order
is corrected as follows: on

20lO,
Deborah L. Kim

of the court filed on July 22,
(l)

the last page, in the attorney credit section,
attorney for Defendant-Appellant should be replaced by Sat K.
Kathryn Smith attorney for Plaintiff-Appellee

As amended, it will read

Freedman and (2)
should be replaced by Brian R. Vincent.

as follows:
Sat K. Freedman

Deputy Public Defender
for Defendant-Appellant

Brian R. vincent
Deputy Prosecuting Attorney

City and County of Honolulu

for Plaintiff-Appellee

The Clerk of the Court is directed to incorporate the
foregoing changes in the original Summary Disposition Order and

take all necessary steps to notify the publishing agencies of

this change.
DATED= Honolulu', Hawai‘i, July 23, 2010.

Z»‘.